Case 1:20-cv-00805-PLM-PJG ECF No. 18, PageID.609 Filed 10/02/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN


                                       MINUTES

CASE CAPTION: Election Integrity Fund, et al v. Whitmer


Case Number: 1:20-cv-805
Date: October 2, 2020
Time: 9:07 a.m. - 10:04 a.m.
Place: Kalamazoo
Judge: Paul L. Maloney


APPEARANCES

       Plaintiffs: Edward Dean Greim (via video conference)

       Defendant: Neil Anthony Giovanatti (via video conference)

PROCEEDINGS

Nature of Hearing: Hearing on Plaintiffs' motion for preliminary injunction (ECF No. 6); motion
taken under advisement, opinion and order to issue




Court Reporter: Kathleen Thomas                    Case Manager: Amy Redmond
